Order entered November 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01618-CV

                             IN RE: BRET FOREMAN, Relator


                 Original Proceeding from the 330th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF09-14773

                                           ORDER
       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by December 9, 2013.


                                                      /s/   LANA MYERS
                                                            JUSTICE